DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received October 6, 2022 (the “Response”).  
In response to the Response, the previous (1) rejection of claims 1–20 on the ground of nonstatutory double patenting; (2) rejection of claims 7, 8, 17, and 18 under 35 U.S.C. § 112(b); and (3) rejection of claims 6, 7, 16, and 17 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–6, 8–16, and 18–22 are currently pending.  

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 21 and 22 are objected to under 37 C.F.R. § 1.71(a) for the following informalities: 
claim 22, line 12 should be “[[a]] the second client.”


Claim Rejections – 35 U.S.C. § 103
Claims 1–5, 9–15, and 19–22 are rejected under 35 U.S.C. § 103 as being obvious over Neer et al. (US 2010/0031157 A1; filed Oct. 6, 2008) in view of Fadell (US 2009/0171812 A1; filed Mar. 14, 2008), and in further view of Miyake et al. (US 2005/0068911 A1; filed Aug. 10, 2004).
Response to Arguments
	Applicant argues “the clients recited in the claims are associated with a maximum stream credits while [Neer sic] discloses an aggregate maximum resource which can be allocated and later reallocated between Judy, David, Emma, and Brandon.”  Response 10.  According to Applicant, 
the maximum resource recited in [Neer sic] is shared between multiple people (or clients) while a maximum stream credit, as recited in the claims, is associated with each client (and which may be different for different clients). Therefore, the allocation state, as recited in the claims, takes into account each client’s maximum stream credits and then determines whether an allocation state is safe or unsafe based on the maximum number of stream credits for each of the clients.

Id.
	The Examiner is unpersuaded of error.  The Examiner finds Applicant’s argument is non-responsive to the rejection, which does not rely on one common maximum stream credit shared among multiple clients.  See Office action 21, mailed July 6, 2022 (reciting “fig. 1A illustrates Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85.”); id. at 22 (reciting “fig. 2C illustrates an unsafe allocation because Judy, David, and Emma cannot allocate their respective maximum resource credits of, respectively, 311, 262, 100”); see also below rejection.1  Applicant’s argument does not specifically address—let alone persuasively rebut—the Examiner’s finding.  Thus, contrary to Applicant’s argument, the Examiner finds Neer teaches a maximum stream credit associated with each client and different for each client.
Applicant argues “if an allocation state was determined for [Neer sic] similar to the allocation state as recited in the claims, the allocation state associated with [Neer sic] would always be in a safe state since the resource being requested never changes and is simply allocated among clients in different ways.”  Response 10.
The Examiner is unpersuaded of error.  The Examiner finds Applicant’s argument is non-responsive to the rejection, which finds an unsafe allocation state.  See Office action 22, mailed July 6, 2022 (reciting “fig. 2C illustrates an unsafe allocation because Judy, David, and Emma cannot allocate their respective maximum resource credits of, respectively, 311, 262, 100”); see also below rejection.  Applicant’s argument does not specifically address—let alone persuasively rebut—the Examiner’s finding.  
Thus, contrary to Applicant’s argument, the Examiner finds Neer teaches an unsafe allocation state.
The Rejection
Regarding claim 1, while Neer teaches a method for allocating resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14; “allowed minutes in a telecommunication service plan” at ¶ 20) of a cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) to clients (“four members in the group (labeled ‘Judy,’ ‘David,’ ‘Emma,’ and ‘Brandon’)” at ¶ 18; “Judy,” “David,” “Emma,” and “Brandon” illustrated in fig. 2A) when performing a data protection operation, the method comprising:
receiving a request for resource credits (“Changes made by a user to the allocation of resources across a group are transmitted to the telecommunications service provider’s billing, management, and control systems 40 where the changes are implemented for service and billing purposes” at ¶ 14; “In FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members” at ¶ 18; “As an example, in FIG. 2C a user has increased Judy and David’s minutes to the point that the sum of the minutes allocated to the group is 773 minutes” at ¶ 37) from a client (“authorized users” at ¶ 19; “The user having access and managerial control may be a group member” at ¶ 19) at the cluster, wherein the resource credits are for using the resources provided by the cluster of servers and wherein each of the clients is associated with a maximum resource credits2 (fig. 1A illustrates Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85);
determining, by the cluster (“FIG. 4 is a flow chart of a process 400 implemented by the system” at ¶ 35; system item 10 of fig. 1A including servers item 20), an allocation state (fig. 4, item 430; “a user adjusts the position of a slider bar 215a” at ¶ 20; “As shown by the position of the slider bar 215a on the group slider 205a, 773 minutes exceeds the number of minutes that are provided under the service plan (i.e., the allocated 773 minutes exceeds the 700 minutes allowed by the plan).” at ¶ 37 and fig. 2C, item 205a; fig. 2B) of the cluster in response to the request for resources credits from the client, 
wherein determining the allocation state includes:
determining a number of resources (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26) available from the servers;
assuming that the request for resource credits is granted (Neer at least suggests so long as a user is within the user’s requested resource credits is within the user’s lighter band item 225, the resource credits are granted; ¶¶ 20–28); and
determining whether the client and each of the other clients could request and use their maximum resource credits (fig. 4, items 430, 450; ¶¶ 35–36);
wherein the allocation state is safe (fig. 1A illustrates a safe allocation state because Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85; figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe) when each of the clients including the requesting client could request and use their maximum resource credits, and 
wherein the allocation state is unsafe (fig. 2C illustrates an unsafe allocation because Judy, David, and Emma cannot allocate their respective maximum resource credits of, respectively, 311, 262, 100; fig. 2C teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) when the resources associated with the maximum resource credits of each of the clients cannot be allocated and used; and
issuing the resource credits (figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe; fig. 2C teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) in response to the request for resource credits based on the allocation state, 
Neer does not teach (A) the resources to be streams; (B) the resource credits being stream credits; and (C) determining whether the client and each of the other clients could request and use their maximum stream resource credits in succession.
(A), (B)
Fadell further teaches streams and stream credits (¶¶ 8–9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s resources to be streams and Neer’s resource credits to be stream credits as taught by Fadell “for providing access to media streams, such as Internet radio streams in exchange for purchasing media items.” Fadell ¶ 2.
(C)
	Miyake teaches determining whether elements (“the remaining segments designated in the request code” at ¶ 31) can perform intended functions (“can be received” at ¶ 31) in succession (“in succession” at ¶ 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the Neer/Fadell combination’s determination whether the client and each of the other clients could request and use their maximum stream resource credits to be a determination whether the client and each of the other clients could request and use their maximum stream resource credits in succession as taught by Miyake “for avoiding congestion” and “for realizing efficient data communication.”  Miyake ¶ 10.
Regarding claim 2, while Neer teaches further comprising receiving one or more resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at Neer ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at Neer ¶ 14; Fadell ¶¶ 8–9) to the clients, wherein each of the one or more resources consumes (Neer ¶ 14) resources of the cluster of servers,
Neer does not teach the receiving of one or more resources to be streaming one or more streams.
Fadell further teaches streaming one or more streams (¶¶ 8–9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s receiving of one or more resources to be a streaming one or more streams as taught by Fadell “for providing access to media streams, such as Internet radio streams in exchange for purchasing media items.” Fadell ¶ 2.
Regarding claim 3, Neer teaches further comprising determining a current allocation matrix (fig. 2A, dark band items 220; “The dark band 220 reflects the current usage of the resource” at ¶ 24; “Judy’s slider 205b reflects that she has currently used 130 minutes (as specified in dark band 220)” at ¶ 24; fig. 2B, item 220; “Used” at figs. 2B–C) that identifies streams currently allocated to each of the clients from each of the servers in the cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14).
Regarding claim 4, Neer teaches determining a current demand matrix (fig. 2A, slider bar items 215b–e; “Judy’s slider 205b in FIG. 2A has a slider bar 215b in a position that indicates that 275 minutes have been allocated to Judy (275 minutes” at ¶ 20; fig. 2B, item 215b; fib. 2C, items 215b–d) that specifies a maximum number of resources (as determined by slider bar items 215a–e; ¶ 20) that can be requested by each of the clients from each of the servers in the cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14).
Regarding claim 5, Neer teaches determining a current need matrix (fig. 2a, lighter band items 225; “the lighter band 225 reflects the remaining available usage before the member reaches the allocated amount set by the position of the slider bar” at ¶ 24; “Judy’s slider 205b reflects that she . . . has 145 minutes remaining (as specified in lighter band 225)” at ¶ 24; “Remaining” at figs. 2b–c) based on the current demand matrix and the current allocation matrix, wherein the current need matrix identifies a number of resource credits that each of the clients can request to acquire their maximum number of resource credits.
Regarding claim 9, Neer teaches wherein issuing credits based on the allocation state includes at least one of: 
issuing stream credits in an amount equal to the request (Neer’s figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the resources are issued in an amount equal to the request); 
issuing stream credits in an amount greater than the request when the allocation state is safe; and 
when the allocation state is unsafe
issuing stream credits in an amount greater than zero and less than the request; 
issuing zero stream credits; of 
issuing negative stream credits.3
Regarding claim 10, Neer teaches throttling the client when the allocation state is not safe until the allocation state is safe (The throttling method-step is conditional and, therefore, need not be satisfied to meet claim 10.  See Schulhauser at *3–5).
Regarding claim 11, Neer teaches a non-transitory machine-readable medium (fig. 1A, item 30) including instructions for implementing a method for allocating resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14; “allowed minutes in a telecommunication service plan” at ¶ 20) of a cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) when performing a data protection operation, the method comprising the operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 11.
Regarding claims 12–15 and 19, claims 2–5 and 9, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–5 and 9 are equally applicable to, respectively, claims 12–15 and 19.
Regarding claim 20, Neer teaches throttling the client when the allocation state is not safe until the allocation state is safe (¶¶ 37–38; fig. 2c).
Regarding claim 21, while Neer teaches a method for allocating resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14; “allowed minutes in a telecommunication service plan” at ¶ 20) of a cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) to clients (“four members in the group (labeled ‘Judy,’ ‘David,’ ‘Emma,’ and ‘Brandon’)” at ¶ 18; “Judy,” “David,” “Emma,” and “Brandon” illustrated in fig. 2A) when performing a data protection operation, the method comprising:
receiving a first request for resource credits (“Changes made by a user to the allocation of resources across a group are transmitted to the telecommunications service provider’s billing, management, and control systems 40 where the changes are implemented for service and billing purposes” at ¶ 14; “In FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members” at ¶ 18; “As an example, in FIG. 2C a user has increased Judy and David’s minutes to the point that the sum of the minutes allocated to the group is 773 minutes” at ¶ 37) from a first client (“authorized users” at ¶ 19; “The user having access and managerial control may be a group member” at ¶ 19 at least suggests Judy of fig. 1A responsible to changing allocations of resources across the group) at the cluster, wherein the resource credits are for using the resources provided by the cluster of servers and wherein the first client (“authorized users” at ¶ 19; “The user having access and managerial control may be a group member” at ¶ 19 at least suggests Judy of fig. 1A responsible to changing allocations of resources across the group) is associated with a maximum resource credits (fig. 1A illustrates Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85);
determining, by the cluster (“FIG. 4 is a flow chart of a process 400 implemented by the system” at ¶ 35; system item 10 of fig. 1A including servers item 20), an allocation state (fig. 4, item 430; “a user adjusts the position of a slider bar 215a” at ¶ 20; “As shown by the position of the slider bar 215a on the group slider 205a, 773 minutes exceeds the number of minutes that are provided under the service plan (i.e., the allocated 773 minutes exceeds the 700 minutes allowed by the plan).” at ¶ 37 and fig. 2C, item 205a; fig. 2B) of the cluster in response to the request for resources credits from the first client, 
wherein determining the allocation state includes:
determining a number of resources (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26) available from the servers;
assuming that the request for resource credits is granted (Neer at least suggests so long as a user is within the user’s requested resource credits is within the user’s lighter band item 225, the resource credits are granted; ¶¶ 20–28); and
determining whether a second client could request and use their maximum resource credits (fig. 4, items 430, 450; ¶¶ 35–36; “member” at ¶¶ 35–36 at least suggests a member other than Judy such as David);
wherein the allocation state is safe (fig. 1A illustrates a safe allocation state because Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85; figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe) when a second client (fig. 1A illustrates David can allocate his maximum resources credit of 125) could request and use their maximum resource credits, and 
wherein the allocation state is unsafe (fig. 2C illustrates an unsafe allocation because Judy, David, and Emma cannot allocate their respective maximum resource credits of, respectively, 311, 262, 100; fig. 2C teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) when the resources associated with the maximum resource credits of the second client (fig. 2C illustrates an unsafe allocation because David cannot allocate his respective maximum resource credits of 262) cannot be allocated and used; and
issuing the resource credits (figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe; fig. 2C teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) in response to the request for resource credits based on the allocation state, 
Neer does not teach (A) the resources to be streams; (B) the resource credits being stream credits; and (C) determining whether the client and each of the other clients could request and use their maximum stream resource credits in succession.
(A), (B)
Fadell further teaches streams and stream credits (¶¶ 8–9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s resources to be streams and Neer’s resource credits to be stream credits as taught by Fadell “for providing access to media streams, such as Internet radio streams in exchange for purchasing media items.” Fadell ¶ 2.
(C)
	Miyake teaches determining whether elements (“the remaining segments designated in the request code” at ¶ 31) can perform intended functions (“can be received” at ¶ 31) in succession (“in succession” at ¶ 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the Neer/Fadell combination’s determination whether the client and each of the other clients could request and use their maximum stream resource credits to be a determination whether the client and each of the other clients could request and use their maximum stream resource credits in succession as taught by Miyake “for avoiding congestion” and “for realizing efficient data communication.”  Miyake ¶ 10.
Regarding claim 22, Neer teaches further comprising:
wherein the allocation state is safe when all other clients can request and use their maximum allowed stream credits when considered individually (fig. 1A illustrates a safe allocation state because Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85; figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe).

Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being obvious over Neer in view of Fadell, in further view of Miyake, and in further view of Chauhan.
Regarding claim 6, while Neer teaches further comprising defining a maximum number (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26) of streams for allocation for each of the servers (intended use in italics), 
wherein the maximum number of streams (as determined by slider bar items 215a–e; ¶ 20) for each of the servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) is based on the service plan’s total allowance (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26),
Neer does not teach wherein the maximum number of streams for each of the servers is based on a number of processors/cores, write/read parameters.
Chauhan teaches performing a function based on a number of processors or cores (“the number of bits of the mask may be selected based on the number of processors or cores in a system” at ¶ 238).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s maximum number of streams for each of the servers to be based on a number of processors/cores as taught by Chauhan “for transparent network bridging between public and private clouds.”  Chauhan ¶ 3.
Regarding claim 16, claim 6 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 6 are equally applicable to claim 16.

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being obvious over Neer in view of Fadell, in further view of Miyake, and in further view of Agnoli.
Regarding claim 8, while the Neer/Fadell/Miyake combination teaches each stream credit (“Changes made by a user to the allocation of resources across a group are transmitted to the telecommunications service provider’s billing, management, and control systems 40 where the changes are implemented for service and billing purposes” at Neer ¶ 14; “In FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members” at Neer ¶ 18; “As an example, in FIG. 2C a user has increased Judy and David’s minutes to the point that the sum of the minutes allocated to the group is 773 minutes” at Neer ¶ 37; Fadell ¶¶ 8–9), 
the Neer/Fadell/Miyake combination does not teach wherein each stream credit corresponds to a percentage of a CPU (central processing unit), percent of CPU consumed by a data transmission rate, and/or a percent of CPU consumed by a predetermined number of writes.
Agnoli teaches a percentage of a CPU (“percentage of the server’s total CPU capacity” at ¶ 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for each of Neer/Fadell/Miyake combination’s stream credit to correspond to percentage of a CPU as taught by Agnoli “to effectively balance the load among the servers, or by directing the processing of the request to an appropriate alternative means for satisfying the request.”  Agnoli ¶ 10.
Regarding claim 18, claim 8 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 18.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner additionally notes even assuming the rejection relied on a teaching from Neer of one common shared maximum stream credit shared among multiple clients, each of the clients would be united (the term “associated”) with the one common shared maximum stream credit.  See Merriam-Webster’s Collegiate Dictionary 70 (vt. def. 3) (10th ed. 1993) (defining term “associate” as being “to combine or join with other parts : unite.”).
        2 In the previous Office action, the Examiner mistakenly indicated Neer teaches maximum “stream” credits.  See Office action 21, mailed July 6, 2022.  But the Examiner indicated Neer teaches “resources” and “resource” credits, and Neer does not teach the “resources” being “streams” and the “resource” credits being “stream” credits.  See id. at 21–22.  Moreover, Applicant addresses Neer as being relied upon to teach maximum “resource” credits.  See Response 10 (reciting “Nell discloses an aggregate maximum resource” and “the maximum resource recited in Nell”; emphases added). Thus, the Examiner treats the typographical error as harmless and replaces Neer’s teachings of maximum “stream” credits with maximum “resource” credits in the instant rejection.
        3 Both of claim 9’s “when” clauses are similar to the conditional limitations discussed in Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 22, 2019); see also MPEP § 2111.04(II) (citing Schulhauser). The Examiner notes claim 9 identifies the only two possibilities of the allocation state: either the allocation state is safe or unsafe.  That is, one condition must occur from these two possibilities.  But because only one condition must occur from the recited allocation state, only one condition need be satisfied to meet claim 9—not both.